                   Case 2:20-cv-00669-RSL Document 38
                                                   39 Filed 05/26/20
                                                            05/27/20 Page 1 of 6
                                                                               5




 1                                                        THE HONORABLE ROBERT S. LASNIK
 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 8

 9   OSURE BROWN, on his own behalf and               No. 2:20-cv-00669-RSL
     on behalf of other similarly situated
10   persons,                                         STIPULATION AND ORDER TO
                                                      ALTER STRUCTURE OF MOTION-
11                          Plaintiff,                TO-DISMISS BRIEFING
12            v.
13   TRANSWORLD SYSTEMS, INC., et al.,
14                          Defendants.
15

16                                            STIPULATION
17            After the Parties’ meet and confer on May 20, 2020, pursuant to Local Civil Rules
18   7(d)(1) and 10(g), and for the following reasons, Plaintiff Osure Brown (“Plaintiff”) and
19   Defendants Transworld Systems Inc. (“TSI”), Patenaude & Felix, APC (“P&F), U.S. Bank
20   National Association (“U.S. Bank”), National Collegiate Student Loan Trust 2004-1, National
21   Collegiate Student Loan Trust 2004-2, National Collegiate Student Loan Trust 2005-1, National
22   Collegiate Student Loan Trust 2005-2, National Collegiate Student Loan Trust 2005-3, National
23   Collegiate Student Loan Trust 2006-1, National Collegiate Student Loan Trust 2006-2, National
24   Collegiate Student Loan Trust 2007-1, and National Collegiate Student Loan Trust 2007-2
25   (collectively, “the Trusts,” and together with TSI, P&F, and U.S. Bank, “Defendants”), hereby
26

      STIPULATION AND ORDER TO EXTEND                                         Perkins Coie LLP
      INITIAL DISCOVERY DEADLINES (No.                                  1201 Third Avenue, Suite 4900
                                                                          Seattle, WA 98101-3099
      2:20-cv-00669-RSL) –1                                                 Phone: 206.359.8000
     148314019.1                                                             Fax: 206.359.9000
                   Case 2:20-cv-00669-RSL Document 38
                                                   39 Filed 05/26/20
                                                            05/27/20 Page 2 of 6
                                                                               5




 1   stipulate and agree to structure the briefing on the Defendants’ anticipated motions to dismiss in
 2   accordance with the agreement below.
 3            The Defendants anticipate filing separate motions to dismiss. The Parties agree that, in
 4   order to avoid needless duplication of arguments, the Defendants shall be permitted to file a joint
 5   brief in support of those motions in order to address arguments common to all Defendants. Such
 6   joint brief shall not exceed thirty (30) double-spaced pages. Each individual Defendant shall also
 7   each be permitted to file a separate motion-to-dismiss brief addressing arguments relevant to the
 8   individual Defendant. Such individual briefs shall not exceed sixteen (16) double-spaced pages
 9   each. Plaintiff’s opposition to the joint brief shall not exceed thirty (30) double-spaced pages and
10   the opposition to each individual brief shall not exceed sixteen (16) double-spaced pages.
11   Defendants’ joint reply brief shall not exceed fifteen (15) double-spaced pages, and the reply in
12   support of each individual Defendant’s brief shall not exceed eight (8) double-spaced pages.
13            Such a stipulated briefing structure will save the Court and the Parties unnecessary time
14   and effort with respect to briefing on overlapping or identical issues. No prior requests to alter
15   the briefing structure have been made. Such a stipulation does not alter or modify any other
16   rights or responsibilities of the Parties except as stated herein permitted by law or under the
17   Federal Rules of Civil Procedure, or the Local Civil Rules.
18            DATED: May 26, 2020.
19

20

21
22

23

24

25
26

      STIPULATION AND ORDER TO ALTER                                             Perkins Coie LLP
      STRUCTURE OF MOTION-TO-DISMISS                                       1201 Third Avenue, Suite 4900
      BRIEFING (No. 2:20-cv-00669-RSL) –2                                    Seattle, WA 98101-3099
                                                                               Phone: 206.359.8000
     148314019.1                                                                Fax: 206.359.9000
                   Case 2:20-cv-00669-RSL Document 38
                                                   39 Filed 05/26/20
                                                            05/27/20 Page 3 of 6
                                                                               5




 1
     HENRY & DEGRAAFF, P.S.                      CONSUMER LAW CENTER, LLC
 2
     By: /s/ Christina L. Henry                  By: /s/ Phillip Robinson
 3                                               Phillip Robinson, Pro Hac Vice
     Christina L. Henry, WSBA No. 31273
                                                 8737 Colesville Road, Suite 308
 4   787 Maynard Ave S                           Silver Spring, MD 20910
     Seattle, WA 98104                           phillip@marylandconsumer.com
 5   Telephone: 206.330.0595
     Facsimile: 206.400.7609                     Counsel for Plaintiff
 6
     chenry@HDM-legal.com
 7
     Counsel for Plaintiff
 8
     BORISON FIRM, LLC                           SESSIONS, FISHMAN, NATHAN & ISRAEL
 9
     By: /s/ Scott Borison                       By: /s/ Bryan C. Shartle, Esq.
10   Scott Borison, Pro Hac Vice                 Bryan C. Shartle, Pro Hac Vice
     1900 S. Norfolk St., Suite 350              Justin Homes, Pro Hac Vice
11
     San Mateo, CA 94403                         Bradley St. Angelo, Pro Hac Vice
12   scott@borisonfirm.com                       3850 North Causeway Boulevard, Suite 200
                                                 Metairie, LA 70002
13   Counsel for Plaintiff                       bshartle@sessions.legal
                                                 jhomes@sessions.legal
14                                               bstangelo@sessions.legal
15                                               Attorneys for Transworld Systems Inc.
16
     CORR CRONIN LLP                             JONES DAY
17
     By: /s/ Emily J. Harris                     By: /s/ Albert J. Rota
18   Emily J. Harris, WSBA No. 35763             Albert J. Rota, Pro Hac Vice
     Benjamin C. Byers, WSBA No. 52299           2727 North Harwood St.
19   1001 Fourth Avenue, Suite 3900              Dallas, TX 75201
     Seattle, WA 98154                           ajrota@jonesday.com
20   eharris@corrcronin.com
     bbyers@corrcronin.com                       Attorneys for U.S. Bank National Association
21
     Attorneys for Transworld Systems Inc.
22

23

24

25
26

      STIPULATION AND ORDER TO ALTER                                     Perkins Coie LLP
      STRUCTURE OF MOTION-TO-DISMISS                               1201 Third Avenue, Suite 4900
      BRIEFING (No. 2:20-cv-00669-RSL) –3                            Seattle, WA 98101-3099
                                                                       Phone: 206.359.8000
     148314019.1                                                        Fax: 206.359.9000
                   Case 2:20-cv-00669-RSL Document 38
                                                   39 Filed 05/26/20
                                                            05/27/20 Page 4 of 6
                                                                               5




 1   PERKINS COIE LLP                            LEE SMART, P.S., INC.
 2   By: /s/ Kristine E. Kruger                  By: /s/ Marc Rosenberg
     Kristine E. Kruger, WSBA No. 44612
 3   1201 Third Avenue, Suite 4900               Marc Rosenberg, WSBA No. 31034
     Seattle, WA 98101                           1800 One Convention Place
 4   Telephone: 206.359.8000                     701 Pike St.
     Facsimile: 206.359.9000                     Seattle, WA 98101
 5   KKruger@perkinscoie.com                     Mr@leesmart.com
 6   Attorneys for Defendants U.S. Bank National Attorneys for Patenaude & Felix, APC
     Association, National Collegiate Student Loan
 7   Trust 2004-1, National Collegiate Student
     Loan Trust 2004-2, National Collegiate
 8   Student Loan Trust 2005-1, National
     Collegiate Student Loan Trust 2005-2,
 9   National Collegiate Student Loan Trust 2005-
     3, National Collegiate Student Loan Trust
10   2006-1, National Collegiate Student Loan
     Trust 2006-2, National Collegiate Student
11   Loan Trust 2007-1, National Collegiate
     Student Loan Trust 2007-2
12

13

14
15

16

17

18

19

20

21
22

23

24

25
26

      STIPULATION AND ORDER TO ALTER                                    Perkins Coie LLP
      STRUCTURE OF MOTION-TO-DISMISS                              1201 Third Avenue, Suite 4900
      BRIEFING (No. 2:20-cv-00669-RSL) –4                           Seattle, WA 98101-3099
                                                                      Phone: 206.359.8000
     148314019.1                                                       Fax: 206.359.9000
                   Case 2:20-cv-00669-RSL Document 38
                                                   39 Filed 05/26/20
                                                            05/27/20 Page 5 of 6
                                                                               5




 1
                                           ORDER
 2
              IT IS SO ORDERED.
 3
              In order to avoid needless duplication of arguments, the Defendants shall be permitted to
 4
     file a joint brief to address motion-to-dismiss arguments common to all Defendants. Such joint
 5
     brief shall not exceed thirty (30) double-spaced pages. Each individual Defendant shall also each
 6
     be permitted to file a separate motion-to-dismiss brief addressing arguments relevant to the
 7
     individual Defendant. Such individual briefs shall not exceed sixteen (16) double-spaced pages
 8
     each. Plaintiff’s opposition to the joint brief shall not exceed thirty (30) double-spaced pages and
 9
     the opposition to each individual brief shall not exceed sixteen (16) double-spaced pages.
10
     Defendants’ joint reply brief shall not exceed fifteen (15) double-spaced pages, and the reply in
11
     support of each individual Defendant’s brief shall not exceed eight (8) double-spaced pages.
12
              No prior requests to alter the briefing structure have been made. This order does not alter
13
     or modify any other rights or responsibilities of the Parties except as stated herein permitted by
14
     law or under the Federal Rules of Civil Procedure, or the Local Civil Rules.
15

16
                            27th day of May, 2020.
              DATED this _______
17

18
                                                            _______________________________
19                                                          Honorable Robert S. Lasnik
20

21
22

23

24

25
26

      STIPULATION AND ORDER TO ALTER                                             Perkins Coie LLP
      STRUCTURE OF MOTION-TO-DISMISS                                       1201 Third Avenue, Suite 4900
      BRIEFING (No. 2:20-cv-00669-RSL) –5                                    Seattle, WA 98101-3099
                                                                               Phone: 206.359.8000
     148314019.1                                                                Fax: 206.359.9000
